Citation Nr: 1432671	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder, bipolar disorder and depression).

4.  Entitlement to service connection for a cardiac disorder (claimed as pacemaker).

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a lung disorder due to asbestos exposure (claimed as mesothelioma).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1948 to July 1949 and May 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested  a Travel Board hearing on his December 2012 VA Form 9, which was held in April 2014.  The hearing, however, could not be transcribed due to a problem with the recording.  The Veteran was sent a letter advising him of this in May 2014 and offered the opportunity for a new hearing.  Although he did not respond to this letter, his representative requested in its July 2014 Informal Hearing Presentation that the Veteran be scheduled for a videoconference hearing.

In view of the July 2014 request for a videoconference hearing, the Board finds that remand of the case is warranted to ensure that the Veteran is afforded all due process of law.  
Accordingly, this case is REMANDED for the following development:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a Video Conference Board Hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

